 My delegation is pleased and gratified to see you presiding over the thirty-seventh session of the General Assembly, especially since my country is linked to yours by bonds of close friendship. In the name of my delegation, I extend to you our warmest congratulations on your election as President of the Assembly. We are confident that your experience and wisdom will contribute to the successful outcome of this session, which is held in extremely delicate and complex international circumstances, and will enable it to arrive at conclusions that will she international peace and security. I cannot fail to pay a tribute to the efforts and the competence of your predecessor, Mr. Ismat Kittani, in guiding the proceedings of the last session and of the special and emergency special sessions held under his presidency. I take this opportunity also to express my appreciation 
of the role played by the Secretary-General in consolidating the purposes and principles of the Charter.
30.	The current session is being held against a background of extremely grave international developments. International imperialism, led by the United States of America, has escalated its efforts to perpetuate its hegemony and increase its influence by harnessing its political, economic and communications capabilities to serve its aggressive policy, reinforcing its military bases, establishing rapid deployment forces, expanding its military machine and military capability, establishing alliances and military and political blocs, subverting secure and stable States in order to undermine their progressive regimes and their national liberation movements, creating hotbeds of tension and sowing seeds of dissension and division among Member States.
31.	Lebanon has recently suffered the full force of the imperialist-Zionist conspiracy against the Palestinian Arab people and the Lebanese national movement aimed at the definitive elimination of the legitimate rights of the Palestinian people, led by the PLO, its sole legitimate representative. The aim of that conspiracy is to alter conditions in Lebanon to bring them into line with the Camp David agreement, which is unilateral in character, and to impose capitulation and dependence on the whole of the Arab area. The American Government has provided Zionism with all the military and political capability to persist in a policy of expansion and aggression.
32.	Israel has occupied Lebanon, violating its independence and territorial integrity. It has unleashed a war of unprecedented barbarism against the Lebanese and Palestinian peoples in violation of all international instruments and the purposes and principles of the United Nations. At the height of its brutal action Israel did not hesitate to use the deadliest weapons, including internationally prohibited weapons, against the Palestinian and Lebanese peoples. In the middle of last month Israel carried out a massacre that claimed the lives of defenseless Palestinian refugees  the elderly, children and women in an attempt to displace the Palestinian people and halt its revolutionary march. But the steadfastness and valor shown in Beirut and the struggle of the Palestinian freedom fighters proved incontestably that the Palestinian people, led by the PLO, will not be dissuaded by massacres, terrorism or coercion from persisting in demanding its right to return to its homeland, to self- determination and to establish its own independent national State.
33.	While the direct aim of Israel's aggressive war is the liquidation of Palestinian resistance and of the Lebanese national movement, the Zionist dream of expansion in Lebanon and of usurping its waters are in essence the aims declared by the leaders of international Zionism, as well as the leaders of Israel, a long time ago. Furthermore, the recent Israeli invasion of Lebanon is but a further link in the chain of Zionist aggression and terrorism.
34.	Israel has usurped the entire land of Palestine and annexed the whole of the Golan Heights and the City of Jerusalem. It is also establishing settlements and colonies in the occupied land and practicing oppression and racial discrimination of all kinds
against the Palestinian people; it is confiscating its territory and its water, and trying to displace it and to change its identity and culture and the historical features of its land.
35.	Israel would not have been able to invade Lebanon, wage a war of annihilation against the Lebanese and the Palestinian peoples, or occupy an Arab capital that is, Beirut without the support and unlimited encouragement which it has received ever since its inception from the imperialist States. By virtue of American military, political and economic support, in particular, Israel has been able to wage repeated wars against the Arab countries, usurp Palestine, occupy the West Bank and Gaza and annex the Golan Heights and Jerusalem. There is amazing irony in the fact that the American Government plays the role of mediator for the maintenance of peace in the Middle East while it does not hesitate to provide Israel with all possible sophisticated military devices.
36.	The United States is the only State that has used the right of veto in the Security Council against draft resolutions aimed at stopping aggression and bringing about Israeli withdrawal. It concluded a strategic alliance with the State of terrorism and aggression. It sides with the aggressor and protects it in its expansionist greed. Is there still any doubt about American collusion with Israel, as well as about cooperation between Washington and Tel Aviv, and coordination of their efforts, against the Arab peoples?
37.	Partial and unilateral solutions have proved to be sterile and a failure. Peace is indivisible. Justice is not confined to one people, to the exclusion of all others. The Palestinian question is at the heart of the conflict in the Middle East. A just, comprehensive and permanent peace is possible only with complete Israeli withdrawal from the occupied Palestinian and other Arab territories, including Jerusalem, as well as the realization of the inalienable national rights of the Palestinian people. Those rights include its right to return to its homeland, to have self-determination, and to establish its national, independent State on its own soil, under the leadership of the PLO, its sole legitimate representative.
38.	The international community has condemned Israel, which it regards as a State that is not peace- loving and respects neither the principles nor the Charter of the United Nations. It is high time to impose sanctions against it, in accordance with Chapter VII of the Charter or, better yet, to expel it from the United Nations.
39.	As it celebrates the fifteenth anniversary of its independence, which it won after a long, bitter struggle, Democratic Yemen can say that from its modest experience it has learned self-reliance, in co-operation with all peace-loving and justice-loving nations. We are working under the Yemeni Socialist Party to establish a new society that guarantees proper living conditions for our people and raises its material and spiritual standards. In our attempt to achieve that we have encountered certain obstacles. In the past two years we have suffered unprecedented torrential rains and floods which have harmed our overall development plans. Agricultural lands were ravaged, dams, roads and houses were destroyed, and thousands of citizens were displaced. However, we have every reason to face
the future with confidence. I should like to take this opportunity to express our gratitude to all those States and international organizations that provided our country with help to overcome the harmfiil effects of the rains and floods.
40.	Together with our brethren in the northern part of our homeland, we are seeking to create favorable conditions for the peaceful and democratic reunification of the Yemeni people and territory. Positive steps have been taken towards the co-ordination of these efforts.
41.	My country has opted for the policy of non- alignment. It is opposed to imperialism, colonialism and Zionism. It supports efforts to consolidate peace and stability in the world, as well as the struggle of the peoples that aspire to freedom, justice and social progress. Its policy towards its neighbors is founded on good-neighborliness, respect for national sovereignty and non-intervention in their internal affairs, as well as peaceful coexistence between the various social systems.
42.	Because of the neighborly and historic links between us and the countries of the Horn of Africa, we have a stake in the maintenance of peace and security in that area. We seek to establish the best possible relations between the countries of the area, for the common good, in order that they may use their potential for the well-being and prosperity of their peoples. We are taking all necessary steps for the common good of the area, in conformity with the Charter of the Organization of Africa Unity [OAU].
43.	We follow with concern the war that is raging between Iraq and the Islamic Republic of Iran, a war that does not serve the interests of the people of either country, since it drains their resources. Moreover, it prejudices peace and security in the area. The war has led to an increase of the imperialist military presence in the Arabian Sea and the Arabian Gulf. We look forward tr an end to the hostilities between the two countries, so that they may direct their resources to the best interests of their people, as well as the security of the area.
44.	As a littoral State of the Indian Ocean, my country wishes to express its concern about the dangers to which the area of the Indian Ocean has been subjected. The American Government is reinforcing and expanding its military bases, especially in Diego Garcia. It sends aggressive fleets and conducts provocative maneuvers in the Arabian Sea, the Arabian Gulf and the Red Sea. All these actions jeopardize the peace and security of the States of the area. The intention is to prejudice their independence and international peace and security and to return the world to a policy of cold war.
45.	We reaffirm the need to make the region of the Indian Ocean a zone of peace. I also emphasize the importance of holding the Conference on the Indian Ocean in the first part of next year.
46.	Because of the importance we attach to peace in our area, a question that is vital to the progress and growth of our peoples, our President, Ali Nasser Mohammed, initiated a proposal in January in 1981 to open the Conference to participants from the Gulf States, the Arab Peninsula and the Horn of Africa to
 
consider, in the presence of the other interested parties, the complete elimination from that area of all foreign military bases. We also support the Soviet proposals to make the Arab Gulf and the Indian Ocean into an area free from any foreign military presence as well as foreign bases.
47.	We must express our concern and disappointment over the failure of the second special session of the Assembly devoted to disarmament to achieve a comprehensive program of disarmament, as a result of the obstacles placed in its way by the United States Government and its allies. We appreciate the constructive proposal put forward by the socialist countries and first and foremost by the Soviet Union aimed at achieving disarmament and maintaining the policy of detente, and creating an atmosphere of peaceful coexistence leading to world peace, with due regard for all the interests of all the peoples. We call for an end to the procrastination of the imperialist Powers in their desire not to enter into serious negotiations for disarmament, their insistence on increasing their military expenditure in the arms race, particularly on nuclear weapons, and their attempts to negotiate from a position of power so as to achieve military superiority.
48.	We insist that the United States and its allies demonstrate the political will necessary to achieve the goals of disarmament, to lessen international tension, to end their resistance to multilateral negotiations on disarmament and to prohibit all nuclear tests and the production, stockpiling, deployment and use of neutron nuclear weapons and rescind the refusal to give guarantees to non-nuclear States that they will not use or threaten to use nuclear weapons against those States.
49.	We also call for the necessary steps to be taken to prevent the United States Government from persisting in its efforts to produce harmful chemical weapons, and call on it to work towards a comprehensive treaty on the prohibition of the development and manufacture of new weapons of mass destruction, and to halt the arms race in outer space. We consider it essential that an international conference on disarmament, with the participation of all nations, be held as soon as possible.
50.	The escalation of the arms race and the military buildup is consuming much of the vast resources needed by mankind and obstructing economic and social development efforts in the developing countries. Disarmament should be designed to promote economic development for all nations, particularly for the developing countries, and the establishment of a new international economic order, so that the impoverished millions of the world can overcome the problems of hunger, malnutrition, illiteracy and disease.
51.	Many areas of Asia, Africa and Latin America remain the subject of imperialist threats and intervention, and suffer from the remnants of imperialism and every form of persecution, oppression and racial discrimination. Democratic Yemen condemns the policy of apartheid, detention, torture and assassination carried out by the racial regime in South Africa against those in the indigenous population of South
Africa who resist racial discrimination, as well as against the liberation movements.
52.	My country also condemns the way in which the United States and other Western countries are violating the arms embargo against the racist regime in Pretoria, and it condemns the nuclear collaboration between the two racist regimes in Pretoria and Tel Aviv. We call for the imposition of comprehensive sanctions against the racist regime in Pretoria, including that of an oil embargo.
53.	We reaffirm our support for the struggle of the people of Namibia under the leadership of SWAPO, its sole legitimate representative, to bring about the full independence of Namibia. We also call for the implementation of Security Council resolution 435 (1978). We oppose all imperialist and racialist attempts to obstruct the independence of Namibia by linking it to the withdrawal of the Cuban troops from Angola, because that is a matter of arrangements between two independent States, Angola and Cuba, arrangements that are governed by their bilateral relations in that respect. We also condemn all the aggressive and provocative acts committed by the racist regime in South Africa against the front-line States of Africa, and especially against Angola and Mozambique. We likewise condemn the attack by mercenaries against Seychelles.
54.	My country confirms its support for the Sahraoui Arab Democratic Republic in its efforts to achieve stability and to consolidate its sovereignty in Western Sahara. It also supports the efforts of the three countries of Indo-China, Viet Nam, the Lao People's Democratic Republic and Kampuchea, and the positive proposals made to eliminate the causes of tension and enable the peoples of South-East Asia to settle their differences in such a way as to guarantee the stability of the area.
55.	My country also supports the efforts of the Democratic Republic of Afghanistan and its proposals for establishing security and stability in South-West Asia without any intervention in the internal affairs of Afghanistan. We support direct negotiations between Afghanistan and its neighbors to put an end to the current hostilities.
56.	We confirm that it s important to respect the independence and sovereignty of Cyprus, together with its territorial integrity and its non-aligned status, as well as to ensure the withdrawal of foreign troops from Cypriot territory.
57.	We demand the withdrawal of United States troops from South Korea and support the proposal of the Democratic People's Republic of Korea for the peaceful reunification of Korea. We see in its proposal a proper and reasonable approach to the reunification of that country.
58.	Democratic Yemen condemns the policy of aggression and intervention, as well as the imperialist and colonial pressures used by the United States Government against the peoples of Cuba, Nicaragua and Grenada, in an attempt to destabilize those States. We also condemn the oppressive United States practices against the peoples of El Salvador, Puerto Rico and other countries of that area. We underline our support for Argentina in its efforts to exercise its
sovereignty over the Malvinas Islands, in accordance with the resolutions of the non-aligned movement and the principles of the United Nations.
59.	At the basis of the political situation of which we are speaking is the worsening international economic crisis, which in fact affects most of the developing countries, especially the least developed. That crisis is the result of inequitable international relations and the fact that certain hegemonistic countries want to maintain their narrow, selfish interests.
60.	Despite certain limited positive steps here and there, there is a stalemate in the international negotiations aimed at establishing the new international economic order. Despite the flexible position of the developing countries represented in the Group of 77, global negotiations have not yet been launched and have not been able to remove the old traditions which need radical change. All the indications are and they are supported by facts and figures that the standard of living in most of the developing countries is deteriorating. That exposes these developing countries to increasing economic problems, which hamper the implementation of their plans for economic and social development. Moreover, their foreign indebtedness is constantly increasing and the export earnings of the countries involved are decreasing as a result of inflation factors and adverse foreign trade terms.
61.	Thus, these countries find themselves in a vicious circle in which they are subjected to more backwardness and dependence, while the capitalistic developed countries see only their own interests and those of their transnational corporations, and create obstacles and set forth restrictions, both of form and of substance, to proposals designed to resolve this intractable issue. We must stress the necessity of developing a genuine' political will for change. Serious and responsible stands must be taken on these issues, in order to provide the proper climate to launch global negotiations without delay.
62.	With the potential and capabilities which all the developing countries have, they can overcome the many obstacles placed in their path by the capitalistic countries. They can do this by exercising collective self-reliance and increasing their economic and technical co-operation; in this regard I am thinking especially of the least developed countries. But this requires a practical consecration of their resolutions, as well as concrete programs both for the short and the long term.
63.	The grave deterioration in international relations calls for action to strengthen the role of the United Nations in promoting international peace and security. We welcome the report of the Secretary-General on the work of the Organization, which advocates the strengthening of United Nations organs, especially the Security Council, which must shoulder its responsibility under the Charter. At the same time, we wish to stress the important role the United Nations must play in finding solutions to the problems facing the world. In that way the hopes placed by our peoples in the Organization could be strengthened. To that end, we assure the Assembly that our country will spare no effort in co-operating with all States that sincerely desire international peace and security to be maintained. 



